Folding Machine Article Clip, Article Clip Assembly and Folding Machine Article Feeding Method
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because element 20 of Figure 2 is described as being the Body Front.  Its location, however, suggests element 24, Body Middle.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0058] of the specification states “Wider items were fed to the two minor clips 16B and narrower items were fed only to the minor clip 16A” (emphasis added).  A suggested correction would be to       --Wider items were fed to the two minor clips 16B and narrower items were fed only to the major clip 16A--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 23-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites the limitations "a major clip according to claim 1" and “a minor clip according to claim 1,” but there are no major or minor clips recited in claim 1.  It is not precisely clear if the major and minor clips are intended to correspond to the article clip and associated structure or not.  It is not precisely clear what structural limitations are intended for the major and minor clips.  Accordingly, the broadest reasonable interpretation has been applied to the major and minor clips of claim 23.  
Claims 24-28 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner (US 3,441,308).
Regarding Claim 1, Gardner discloses:
a body (clamp body 8 of Fig. 1, 3:13-14 comprising opposite body front and rear ends (see Annotated Figure 3 below) and a body intermediate portion (see Annotated Figure 3 below) extending therebetween, the body front end comprising a front body pivot (pivot pin 28 of Fig. 3, 3:44) and the body intermediate portion comprising an intermediate body pivot (pivot pin 58 of Fig. 3, 3:63-67), 
a base jaw (short jaw 12 of Fig. 1, 3:16) located at the front end;
 a clamping jaw (jaw 10 of Fig. 1, 3:20) located opposite the base jaw (short jaw 12) at the body front end, connected to the body (clamp body 8) via the front body pivot (pivot pin 28); and 
a clamping recess (space 14, 3:14-16) formed in the body front end (opening is formed in front end); 


The recitation of “an article clip for automatic folding machines” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 88 USPQ 478.

    PNG
    media_image1.png
    655
    1280
    media_image1.png
    Greyscale
                        Figure 1            Gardner (US 3,441,308)                       Figure 3

    PNG
    media_image2.png
    483
    458
    media_image2.png
    Greyscale
[AltContent: rect][AltContent: textbox (Body Rear End)][AltContent: textbox (Body Front End)][AltContent: textbox (Body Intermediate Portion)]
Annotated Figure 3


	Regarding Claim 3, Gardner discloses the limitations of Claim 1, as described above, and further teaches the clamping jaw (cam 20) being an active jaw which is rotatable about the front body pivot with respect to the body (“gripping cam 20 is… pivotably mounted on pin 28 extending through [body] plates 22 and 24”, 3:27-30).

	Regarding Claim 4, Gardner discloses the limitations of Claim 1, as described above, and further teaches the clamping jaw further comprises only a single rigid pressing lever protruding outwardly from the body front end (cam 20 which protrudes from the body front end into the clamping recess).

	Regarding Claim 5, Gardner discloses the limitations of Claim 1, as described above, and further teaches the driver having a driver rear end (portion of driver within rear end, see Annotated Figure 3) which is connected to a rear lever (lever 36), and the rear lever is connected to the body via a rear body pivot (“lever 36… is fulcrumed on a pivot pin 38 extending through the [body] plates 22 and 24” 3:34-35).

	Regarding Claim 11, Gardner discloses the limitations of Claim 1, as described above, and further teaches the clamping jaw having a high-friction grip surface (“a plate-gripping cam… having an arcuate gripping surface” Claim 1(b), see Fig. 1).

.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 3,441,308) as applied to Claim 1, above.
Regarding Claim 19, Gardner discloses the limitations of Claim 1, as described above, but does not explicitly teach that the clip is a major clip that has a clip width and a clip height that is smaller than the clip width.  However, Gardner does teach, “[t]he body of the clamp is made up of a pair of spaced face plates held in spaced relation by some of the mechanisms and by spacer blocks (not shown)” 3:21-23.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the width of the clamp with the spacer blocks to such a dimension that would be most useful for a particular application, based on the size and geometry of the workpiece and on basic engineering In re Aller, 105 USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 3,441,308) as applied to Claim 1, above, and further in view of Coleman et al. (US 2014/0266225), hereafter Coleman.
Regarding Claim 9, Gardner discloses the limitations of Claim 1, as described above, but does not explicitly teach one of the base and clamping jaws comprising a conducting member configured to close a circuit built into the opposite jaw.  Coleman is also concerned with clamping jaws being brought together, and teaches a clamp with jaw closure detection (indicating to a user when the jaws are in a closed state) comprising a reed switch having a pair of contacts (conducting members) on either side of the clamp jaws (Coleman Fig. 3D, [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reed switch of Coleman to the clamp of Gardner in order to indicate to an operator when the clamp was not ready to be used, i.e. indicating a closed state without a workpiece (Fig 3), and not open (Fig 1) and ready to receive a workpiece.  

Claims 23-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 2,831,967, translation attached), hereinafter “Wu.”
Regarding Claims 23 and 29, Wu discloses an article clip assembly 100 (Figure 3, annotated below) comprising:
a width axis (X), a depth axis (Y) and a height axis (Z) of a 3D euclidean space (see annotated Figure 3, below); 

a minor clip (140, Figure 3) extending along the depth axis (Y) and having a minor clip width (in the X-direction, Figure 3); 
wherein the minor clip (140) is rigidly secured to the major clip (180) via a support structure (120) and spaced apart therefrom (Figure 3, below).  
However, Wu does not explicitly disclose that the minor clip width is shorter than the major clip width.  
Wu teaches an article clip assembly that defines a dual-purpose clothes hanger, where outer clips 140 are configured to hold clothing while inner clip 180 is configured to hold accessories, [0038-39].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inner clip 180 to correspond to the accessory being held; for example, to provide a narrow clip 180 for jewelry or a necktie, or to provide a wide clip for a hat, included configurations in which the minor clip width was shorter than the major clip width.    
                       
    PNG
    media_image4.png
    376
    562
    media_image4.png
    Greyscale

Annotated Figure 3 of Wu




Regarding Claim 24, Wu discloses the limitations of Claim 23, as described above, but Wu does not explicitly teach the major and minor clips having different clamping recess heights.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different clamping recess heights on different article clips, depending on what the article the clip is intended for.  Wu’s outside clips are intended for clothing, while the middle clip is for clothing accessories [0039]; wherein, for example, one of ordinary skill would find it obvious to configure the middle clip to have a taller clamping recess when intended to clamp a pair of down mittens or a hat, for example.

Regarding Claims 25 and 30, Wu discloses the limitations of Claims 23 and 29, as described above, and further teaches the clip assembly comprising exactly one major clip 180 and exactly two minor clips 140 (Figure 3, above); and in a view along the y-axis the minor clips 140 are located on opposite sides of the major clip 180 in the x-direction (see Annotated Figure 3, above).

Regarding Claims 26 and 31, Wu discloses the limitations of Claims 25 and 30, as described above, and further teaches that the minor clips extend at least partially further than the major clip in the y-axis in a view along the x-axis.  That is, when viewed along the x-axis (Figure 3, above), the minor clips 140 extend farther up along the y-axis than does the major clip 180, in the minor clips 140 are disposed above the major clip 180 in a y-axis direction.  


Regarding Claims 28 and 33, Gardner in view of Wu teaches a folding machine comprising a loading system comprising the article clip of Claims 2 and 29, as described above (Examiner indicating no further structural limitations of the folding machine or loading system have been recited).


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: regarding claim 21, the closest art of record, Gardner (US 3,441,308), discloses the limitations of claim 1, as described above, however Gardner, alone or in combination, does not teach, suggest, or make obvious using the device of Gardner in the method required by claim 21.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Renfroe (US 3,297,354) teaches a lifting clamp with a single pivoting jaw, multiple pivots, and an extension spring.  
Lucker (US 3,071,406) teaches a clamp with a single pivoting jaw, multiple free and floating pivots, and a spring made of a loop of spring wire.  
O’Quinn (US 3,414,315) teaches a lifting clamp with a single pivoting jaw, multiple pivots, and an extension spring.  
Nameche (US 3,910,380) teaches a clamp with a single pivoting jaw, multiple pivots, and a rotational connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Jennings can be reached at (571) 270-1536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723